Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Election/Restrictions
Applicant’s election of Group I, claims 1-12, in the reply filed on 6/29/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/29/21.

Claims Status:
Claims 1-15 are pending.
Claims 13-15 are withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/20/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Specification
The abstract of the disclosure is objected to because the last line has “(Fig.1)” which is extraneous to the Abstract as shown below:  

    PNG
    media_image1.png
    147
    216
    media_image1.png
    Greyscale

Correction is required.  See MPEP § 608.01(b). The Examiner suggests deleting “(Fig.1)”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites the limitation "the process" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The previous claims are all directed to “method” claims. “Under the doctrine of claim differentiation, it is presumed that different words used in different claims result Clearstream Wastewater Sys., Inc. v. Hydro-Action, Inc., 206 F.3d 1440, 1446 (Fed. Cir. 2000). In the interest of compact prosecution, claim 12 will be examined with ‘method’ rather than “process”. Correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yayon et al. (WO 2010083051) and Badylak et al. (WO 2008109407) and Schwarz et al. (Tissue Engineering 2012; 18(21 and 22):2195-2209) and Haugh et al. (Tissue .

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Applicant claims:

    PNG
    media_image2.png
    248
    999
    media_image2.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
With regard to instant claims 1 and 3, Yayon et al. teach freeze-milled cartilage particles for repairing chondral defects in subjects in need thereof in the form of a scaffold (Abstract, [74, 86, 90]; Table 2 [167], and claims 1, 7-9, 39 and 40). It is the Examiner’s position that the cartilage scaffold of Yayon et al. is also suitable for 
Chemically cleaning cartilage tissue;
making a lyophilized freeze-milled cartilage particles, thus having cartilage ECM;
processing into a gel which naturally comprises solubilized ECM tissue because it is a gel; and
subsequent lyophilization [52, 100, 150-151], which is freeze drying to provide a porous scaffold. 
With regard to instant claim 4, Yayon et al. also teach particles that pass through a sieve having a 212 micron opening [89] thus providing a range of greater than 0 microns to less than 212 microns and from about 10 microns to about 200 microns [90]. 
With regard to instant claim 7, Yayon et al. teach that several types of cartilage are recognized in the art including hyaline, which is growth plate cartilage, articular, costal, fibrous, meniscal, elastic, auricular and yellow cartilage [52, 95].
With regard to instant claim 8, Yayon et al. teach chemical cleaning of the allogrant cartilage tissue before micronizing which implicitly decellularizes/solubilizes the tissue [149-150] such that a gel can be made. 
With regard to instant claim 9, Yayon et al. teach seeding cells ([179, 202, 1180]; Figure 34) and biological growth factors [151, 156].

With regard to instant claim 1-3, Badylak et al. teach methods of preparing an extracellular matrix gel comprising:
comminuting a lyophilized extracellular matrix (claims 1 and 7);
solubilizing extracellular matrix by enzymatic digestion (claim 1);
gelling the solution (claim 1); and
molding the gel (claim 24).  
With regard to instant claims 1 and 8, Badylak et al. teach that following isolation of the tissue of interest, hence before communiting, decellularization of that tissue of interest is performed by various methods including chemical cleaning detergents such as Triton-X and the decellularized ECM is then lyophilized and comminuted and further processed into powdered form by grinding or milling (page 11, last paragraph). Badylak et al. teach soaking ECM in 3% Triton-X-100 solution for an hour with shaking (page 24, first paragraph). The instant specification teaches that Triton-X reduces GAG content [00102]. Therefore the GAG content is reduced as compared to the GAG content of untreated GAG.
 Badylak et al. teach ECM can be derived from any tissue (page 13 second paragraph).
Badylak et al. teach that the gel composition can be put in a mold to be shaped (page 4, last paragraph) and that cells, drugs, cytokines and/or growth factors can be added to the gel prior to, during or after gelation (page 5, first paragraph; claims 31-34).

With regard to instant claims 11 and 12, Badylak et al. teach that: “…a layered composition can be produced. For example, a core portion of the composition to be implanted can be prepared with a first ECM gel, obtained from a first source, and a surrounding layer can be with a second ECM gel, obtained from a second source different from the first, or the same source as the first, but containing different constituents, such as cytokines or cells.” (page 16, last paragraph to page 17, first paragraph).
Schwarz et al. disclose a decellularized cartilage matrix as a novel biomatrix for cartilage tissue-engineering applications with high GAG removal (Title and Abstract). Schwarz et al. disclose that reduction of GAG was in important step to increase porosity and enable migration of cells into the scaffolds (page 2200, bottom right column) which as a consequence of decellularization, increased total matrix porosity significantly (page 2200, middle left column) but maintains the collagen structure (page 2199, middle right column) thus maintaining the naturally crosslinked collagen structure (page 2205, lower left column). Schwarz et al. disclose near complete removal of GAGs (Figure 3a) and were able to demonstrate that the main part of GAGs was removed from the cartilage matrix during DP, whereas in septal cartilage, wG was diminished about 70% and in the fibrous cartilage matrix of pMC about 50% (page 2205, 3rd full paragraph). 
In the art of collagen-glycosaminoglycan scaffolds, Haugh et al. teach that crosslinking via dehydrothermal or chemical means increased the stiffness which in vitro and in vivo.” (page 8, conclusion).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Yayon et al. is that Yayon et al.  do not expressly teach a step to treat the ECM to reduce the GAG content to less than 90% of the GAG content of untreated ECM. This deficiency in Yayon et al. is cured by the teachings of Badylak et al. and Schwarz et al. 
2. The difference between the instant application and Yayon et al. is that Yayon et al. do not expressly teach that the ECM is solubilized by enzymatic digestion. This deficiency in Yayon et al. is cured by the teachings of Badylak et al.
3. The difference between the instant application and Yayon et al. is that Yayon et al. do not expressly teach that the solubilized ECM is treated to chemically cross-link the gel prior to freeze-drying. This deficiency in Yayon et al. is cured by the teachings of Badylak et al. and Haugh et al. 
4. The difference between the instant application and Yayon et al. is that Yayon et al. do not expressly teach method of making a multilayer scaffold comprising the steps of making a first layer comprising a porous scaffold according to a method of instant Claim 1, making a second layer comprising a porous scaffold according to a method of instant Claim 1, wherein the first layer is attached to the second layer and  a step of attaching the first layer to the second layer to form the multilayer scaffold, in which the first layer comprises hyaline cartilage ECM and the second layer comprises growth plate ECM.  This deficiency in Yayon et al. is cured by the teachings of Badylak et al.

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a tissue engineering research scientist, as is the case here, then one can assume comfortably 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
, as suggested by Badylak et al. and Schwarz et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. First of all, Yayon et al. direct the artisan to chemical cleaning of the ECM. Badylak et al. teach that detergents such as Triton-X are used to chemically clean the tissue. Badylak et al. teach soaking ECM in 3% Triton-X-100 solution for an hour with shaking (page 24, first paragraph). The instant specification teaches that Triton-X reduces GAG content [00102]. Therefore it would appear to be common and routine for the ordinary artisan to chemically clean the ECM with a detergent such as Triton-X which implicitly reduces the GAG content of the tissue with a reasonable expectation of success. Therefore the GAG content is reduced as compared to the GAG content of untreated GAG. Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). See MPEP 2112(V).

2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of Yayon et al, to solubilize the , as suggested by Badylak et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Yayon et al. make a gel of the ECM and one way to make a gel of the ECM is to solubilize it as evidenced by Saldin et al. (page 4, first paragraph: “The “solubilized ECM” or “ECM digest” forms a gel…”). Badylak et al. guide the artisan to enzymatic digestion to solubilize the ECM to make a gel. Accordingly the ordinary artisan would have a reasonable expectation of success in using enzymatic digestion to solubilize the ECM of Yayon et al. to make the gel.
3. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made perform the method of Yayon et al. where the solubilized ECM is treated to chemically cross-link the gel prior to freeze-drying, as suggested by Haugh et al. and Badylak et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Yayon et al. intend for cells to infiltrate the scaffold ([90, 94]; Figure 10) and Haugh et al. teach that to enhance cell attachment, proliferation and migration within the scaffolds, the artisan treats the scaffolds to introduce cross-links which implicitly form between different polymeric molecules in the extracellular matrix due to the nature of the material itself. Thus treating the scaffold to cross-link is a desirable modification to perform in order to increase the scaffolds suitability for use which the ordinary artisan would perform with a reasonable expectation of success. Additionally, Badylak et al. 
4. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made perform the method of Yayon et al. making a multilayer scaffold comprising the steps of making a first layer comprising a porous scaffold according to a method of instant Claim 1, making a second layer comprising a porous scaffold according to a method of instant Claim 1, wherein the first layer is attached to the second layer and with a step of attaching the first layer to the second layer to form the multilayer scaffold, in which the first layer comprises hyaline cartilage ECM and the second layer comprises growth plate ECM, as suggested by Badylak et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. First of all, the growth plate or epiphyseal plate is a hyaline cartilage plate. So the first and second layers both comprise hyaline cartilage ECM and it is obvious to have hyaline cartilage ECM and/or growth plate ECM. Yayon et al. guide the artisan to 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Conclusion

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509.  The examiner can normally be reached on M-F 7-3:30.

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ERNST V ARNOLD/Primary Examiner, Art Unit 1613